Opinion by
Mjb. Justice Mitchell,
The testator charged the land as a whole with the payment of $2,000. That sum was due therefore from the 604 acres, and from each and every acre equally with the rest. When the first sale took place in 1851 to Stitzel the parties, with the approval of the orphans’ court, adopted an apportionment of the charge according to the acreage. This undoubtedly left the remaining acres subject to $1,872 likewise charged on the whole and equally on each acre of it. When this remainder was sold in 1852 by the sheriff, it was divided, for reasons, and by authority which do not appear, and 251 acres sold to appellant at something over sixty-four and a half dollars an acre, while 171 acres were sold to Strong at a trifle less than thirty dollars an acre. No mention was made of the mode of apportionment. Probably the sheriff or the court controlling the execution could have fixed terms of sale which would have settled this question, but they did not do so. Nor did the parties, that is, the purchasers and John H. Jones to whom the interest on the incumbrance was pajoible, make any agreement on the subject though each purchaser on his own behalf came to an understanding and agreement with Jones. Strong assumed the law to be that apportionment should be made according to the value of the parts as shown by the price paid at the sale, and he and his successors in title down to the death of Jones have been paying interest on that basis. Appellant on the other hand claimed that the apportionment should be by the acre, and Jones acquiesced in that arrangement and received the interest on that basis for forty years until his death. So far as the interest is concerned this is conclusive. The interest was his, and there was no rigid rule of law as to’ the apportionment of it which would prevent his doing as he pleased .with it. Any apportionment therefore which he and the party to pay agreed upon became binding. There is no evidence of any fraud or deception which would entitle his administratrix or the courts to change it. The charge against appellant therefore of alleged arrearages of interest for forty years was erroneous and must *397be struck off. Even if it had been correct to charge arrears at all, the earlier ones had long been barred, and it was not in any aspect a case for allowance of interest on interest: R. W. Co. v. Phila., 51 Pa. 465.
John H. Jones however was entitled only to the interest during his life, and at his death the principal became due to his children. They were not bound by his agreements with appellant and the other owners of the land. The question of apportionment as to the principal of the charge is therefore still open. The learned judge below held that it should be by the ratio of the values of the lots as shown by the sheriff’s sale in 1852, and relied upon Carpenter v. Koons, 20 Pa. 222, as sustaining this mode.
The principal point decided in Carpenter v. Koons was that the rule that parts of land sold subject to a common incumbrance are liable in the inverse order of sale, did not apply to parts sold at sheriff’s sale'at different times though both subject to a paramount mortgage, but that both continued jointly liable. That was an action for contribution by the purchaser of the lot last sold, against the purchaser of the first lot, to recover the excess which he had been obliged to pay on the common incumbrance. The judge at the trial had instructed the jury that the last lot was liable for the whole. This as already said was the main point in the case, and it was held to be error, but in the opinion, Black, C. J.said: “ Two purchasers at a sheriff’s sale, subject to a mortgage which is a common incumbrance on the land of both, stand on a level. Neither of them has done or suffered anything which entitled him to a preference over the other. Equalitjr is equity. They must pay the mortgage in proportion to the value of their respective lots.” He also said that the bids at the sheriff’s sale were only a circumstance which the jury should consider in arriving at the true value of the lots.
The rule of apportionment thus announced was probably the best that could be found for that case. The lots were city lots, the relative size or improvements of which do not appear. A difficulty however which the report does not clear, is suggested by the query which time is to be taken for the valuation, when the sales are with a considerable interval between. This and other questions which might arise give us some doubt whether *398if tbe point were now to be decided as new, tbe relative value of the lots, particularly in cases like the present where they represent a considerable acreage, is always the proper basis of apportionment. But as the rule announced, though somewhat obiter in Carpenter v. Koons, has stood unchallenged for forty years, we do not think it well now to depart from it, unless in exceptional cases, like Gibble’s Estate, 134 Pa. 366, where the acts of the parties have made a different rule necessary to an equitable result. If the question here were, as the question of interest was, between appellant and John H. Jones, there would be strong equity for making an exception, as in Gibble’s Estate, but as the remaindermen, as Jones’ children may be called, are not bound by the course of conduct before their rights accrued, the case cannot be taken out of the rule on that ground.
Decree reversed as to arrearages and interest thereon charged to appellant. Costs to be paid by appellees.